     Case: 1:19-cv-02255 Document #: 14 Filed: 07/30/19 Page 1 of 1 PageID #:36




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                              )
HOWARD COHAN                                  )
                                              )
       Plaintiff,                             )       Case No. 1:19-cv-2255
                                              )
v.                                            )       Hon. Matthew F. Kennelly
                                              )
AAA Hospitality, LLC,
                                              )
       Defendant.                             )
                                              )
                                              )
                                              )

     NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT AAA HOSPITALITY
             UNDER FED. R. CIV. P. 41(a)(1)(A)(i) WITH PREJUDICE

       Plaintiff, through undersigned counsel, voluntarily dismisses Defendant AAA

Hospitality, LLC. under Fed. R. Civ. P. 41(a)(1)(A)(i) with prejudice.


                                                       Respectfully submitted,

                                                       BLACKMORE LAW PLC

                                                      /s/ Angela C. Spears
                                                      Angela C. Spears (IL Bar #: 6327770)
                                                      BLACKMORE LAW PLC
                                                      9418 Lindsay St.
                                                      Orland Hills, IL 60487
                                                      T: (833) 343-6743
                                                      F: (855) 744-4419
                                                      E: aspears@blackmorelawplc.com
                                                      Counsel for Plaintiff
Dated: July 30, 2019




                                                  1
